Case 1:20-cv-00004-RP Document5 Filed 01/07/20 Page 1 of 4
Case 1:20-cv-00004-RP Document 4 Filed 01/03/20 Page 5 of 6

* AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Western District of Texas

Victor Baker, d/b/a One Treasure Limited,
and One Treasure Ltd.

 

Plaintiff(s)

Vv. Civil Action No. 1:20-cv-00004-RP .

Penguin Random House, L.L.C., f/k/a Random
House, Inc., d/b/a Random House Films, et al

 

we NY y A ye ,

Defendant(s) <-
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Netflix, served through its regestered agent
The Corporation Trust Company
Corporation Trust Center
1209 Orange St.
Wilmington, Delaware 19801

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) —— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Justin M. Welch

Blazier, Christensen, Browder & Virr, P.C. 1
901.S.-Mopac, Bldg. V, Ste. 200
Austin, Texas 78746

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Jeannette J. Clack
CLERK OF COURT

 

AC Signdturt of Clerk b\ Deputy Clerk

 
Case 1:20-cv-00004-RP Document5 Filed 01/07/20 Page 2 of 4

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

Civil Action No. 1:20-cv-00004-RP

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, if any) NETFLIX

 

was received by me on (date) 1/3/20

11“I personally served the summons on the individual at (place)

 

On (date) ; , Or

 

 

© I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,
ON (date) , and mailed a copy to the individual's last known address; or

 

J I served the summons on (name of individual) AMY MCLAREN (authorized person at the agent) , who is
designated by law to accept service of process on behalf of (name of organization) NETFLIX

 

 

C/O THE CORPORATION TRUST CO. 1209 ORANGE STREET WILMINGTON, DE 19801 ON (date) 1/3/20 AT 3:30 PM

 

(1 I returned the summons unexecuted because , or

 

1 Other (specify):

 

My fees are $. for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: 1/3/20 J. os

\_ Kerver 's signature

KEVIN S. DUNN PROCESS SERVER

Printed name and title

BRANDYWINE PROCESS SERVERS, LTD.
PO BOX 1360

WILMINGTON, DE 19899

302-475-2600

Server's address

‘Additional information regarding attempted service, etc:

SERVED: SUMMONS, PLAINTIFFS' ORIGINAL COMPLAINT & CIVIL
COVER SHEET.

 
     

Sworn to 1/3/20 L— DEMOREIS Ay ANGELO
a ser NOTARY pupae?
AWARE
May 1, 2022

  
  

 

ere
i wy § Somesiszion Jn Expires
Case 1:20-cv-00004-RP_ Document5 Filed 01/07/20 Page 3o0f4
Case 1:20-cv-00004-RP Document 4 Filed 01/03/20 Page 1 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of Texas

Victor Baker, d/b/a One Treasure Limited,
and-One Treasure Ltd.

 

Plaintiff(s)

V. Civil Action No. 1:20-cv-00004-RP

Penguin Random House, L.L.C., f/k/a Random
House, Inc., d/b/a Random House Films, et al

 

Defendant(s)

i

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Penguin Random House, L.L.C. served through its regestered agent
Coporation Service Company
251 Little Falls Drive
Wilmington, Delaware 19808

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Justin M. Welch

Blazier, Christensen, Browder & Virr, P.C.
- 901 $..Mopac,.Bldg. V, Ste. 200
Austin, Texas 78746

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Jeannette J. Clack
CLERK OF COURT

ug n>

\siguathre of Clerk or Reputy Clerk

 
 
Case 1:20-cv-00004-RP Document5 Filed 01/07/20 Page 4 of 4

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

ivil Action No.
Civil Action No 1:20-cv-00004-RP

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, ifany) PENGUIN RANDOM HOUSE, L.L.C.

 

was received by me on (date) 1/3/20

© I personally served the summons on the individual at (place)

 

On (date) » or

 

 

© I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,
ON (date) , and mailed a copy to the individual's last known address; or

 

& I served the summons on (name of individual) LYNANNE GARES (authorized person at the agent) _, Who is
designated by law to accept service of process on behalf of (name of organization) PENGUIN RANDOM HOUSE, L.L.C.

 

C/O CORPORATION SERVICE CO. 251 LITTLE FALLS DRIVE WILMINGTON, DE 19808 ON (date) 1/3/20 AT 4:00 PM

 

©) I returned the summons unexecuted because , or

 

1 Other (specify):

 

My fees are $ fortraveland$ for services, for a total of $

I declare under penalty of perjury that this information is true.

 

Date: 1/3/20 [| —~
Server's Signature
KEVIN S. DUNN PROCESS SERVER

 

Printed name and title

BRANDYWINE PROCESS SERVERS, LTD.
PO BOX 1360

WILMINGTON, DE 19899

302-475-2600

Server's address

Additional information regarding-attempted service, etc:

SERVED: SUMMONS, PLAINTIFFS' ORIGINAL COMPLAINT & CIVIL
COVER SHEET.

 

NOTARY PUBLIC
STATE OF DELAWARE
;_ My Commission Expires May 1, 2022

Sworn to 1/3/20 a
